Case 2:19-cv-06800-RAO Document 25 Filed 05/14/20 Page 1 of 1 Page ID #:897




  1
  2
  3
  4
  5
  6                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  7
  8                                          ) Case No 2:19-CV-06800-RAO
       GONZALO D. HERNANDEZ,,
  9                                          )
                  Plaintiff,                 )
 10
          vs.                                ) [PROPOSED]
 11    ANDREW SAUL,                          ) JUDGMENT
 12
       Commissioner of Social Security,      )
                                             )
 13         Defendant.                       )
 14                                          )
                                             )
 15
 16
            The Court hereby approves the parties’ Stipulation to Voluntary Remand
 17
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 18
      (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
 19
      HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
 20
      action is remanded to the Commissioner of Social Security for further proceedings
 21
      consistent with the Stipulation to Remand
 22
 23
      DATED:     May 14, 2020
 24                                        HONORABLE ROZELLA A. OLIVER
 25                                        UNITED STATES MAGISTRATE JUDGE
 26
 27
 28
